Citation Nr: 1024560	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  06-26 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from November 1960 to July 
1976, and was awarded the Purple Heart Medal, Combat Infantry 
Badge, and Bronze Star Medal with device, among other 
decorations.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of October 2002 and February 2005 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (RO).

The Veteran testified at a personal hearing before the 
undersigned Acting Veterans Law Judge in June 2009.  A transcript 
of that hearing has been added to the claims file.

Subsequent to his November 2002 notice of disagreement with 
respect to the issue on appeal, the Veteran wrote to the RO in 
December 2003, inquiring about the status of his claim.  In 
January 2004, a statement of the case was issued.  In March 2004, 
the Veteran's statement in support of his claim was received, 
indicating his desire for his appeal to continue.  However, an 
internal June 2004 VA document reflects that the Veteran never 
perfected an appeal with respect to his claim or service 
connection for a low back disorder, such that his December 2003 
submission was a claim to reopen on the basis of new and material 
evidence.  As such, the Veteran's claim was adjudicated in the 
February 2005 rating decision and July 2006 statement of the case 
as one to reopen.

However, the Board finds that the Veteran's March 2004 statement, 
when liberally construed, constitutes a sufficient statement to 
qualify as an informal VA Form-9, such that his appeal with 
respect to the issue of entitlement to service connection for a 
low back disorder was timely perfected.  See Robinson v. 
Mansfield, 21 Vet. App. 545, 552 (2008); EF v. Derwinski, 1 Vet. 
App. 324, 326 (1991) (VA must liberally construe all documents 
filed by a claimant).  In noting that the Veteran had opportunity 
to present argument on the merits of his appeal at his June 2009 
Board hearing, it is concluded that he will not be prejudiced if 
his appeal is adjudicated at this time.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify the appellant if 
further action is required.


REMAND

In this case, the Veteran asserts that he injured his back during 
service twice.  During his Vietnam service, he alleges, he was 
hit in the back by shrapnel from an exploding grenade, an event 
for which he was awarded the Purple Heart Medal.  He also claims 
that during a routine paratroop jump exercise while stationed in 
North Carolina, the excessive winds remaining after a hurricane 
caused his landing to be traumatic to his lumbar spine.  Both of 
these events are documented in the service treatment records, 
either by the Veteran's subjective reports, or objectively by 
military physicians.  Indeed, especially in this case, the 
Veteran's statements as to incidents in service are competent 
evidence that they occurred.  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); see also 38 U.S.C.A. § 1154 (b) 
(2009).  Moreover, the Veteran has a current diagnosis of severe 
degenerative joint disease with spinal stenosis, objectively 
documented on VA computed tomography scan in December 2003.  The 
evidence, collectively, meets the "low threshold" set forth in 
McLendon v. Nicholson, 20 Vet. App. 79 (2006) (requiring only 
that the evidence "indicates" that there "may" be a nexus 
between an inservice incident and a currently diagnosed 
disorder).  Therefore, a VA examination is required.

Additionally, review of the claims file reveals that the most 
recent VA outpatient treatment records are dated in February 
2005, which makes them more than 5 years old.  Any records since 
then must be obtained.  See Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992) (holding that VA medical records are in constructive 
possession of the agency, and must be obtained if the material 
could be determinative of the claim).

Finally, during the pendency of this appeal, the Court of Appeals 
for Veterans Claims issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the duty to notify requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability and 
the effective date of an award.  In the present appeal, the 
Veteran was provided with timely notice of what type of 
information and evidence was needed to substantiate his claim for 
service connection, but not provided with timely notice of the 
type of evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  As such, proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that 
informs the Veteran that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded, and also includes an explanation as to the 
type of evidence that is needed to establish both a disability 
rating and an effective date, must be provided.

Accordingly, the case is remanded for the following actions:

1.	Provide notice as required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.	Ask the Veteran to identify, and provide 
releases for (where necessary), any care 
providers who might possess new or 
additional pertinent evidence created 
since February 2005.  Obtain and associate 
with the claims folder all outstanding VA 
and non-VA treatment records pertaining to 
treatment for the Veteran's low back 
disorder.  Document all efforts made.  If 
any identified records are not available, 
inform the Veteran and give him an 
opportunity to submit the reports. 

3.	Schedule the veteran for a VA spine 
examination to determine the etiology of 
any low back disorder found.  The claims 
file and a copy of this Remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  All pertinent symptomatology 
and findings must be reported in detail.  
In addition to those stated below, any 
indicated diagnostic tests, including 
radiographic studies, deemed necessary for 
an accurate assessment must be conducted.  
The examiner must record all pertinent 
medical complaints, symptoms, and clinical 
findings, and must review the results of 
any testing prior to completion of the 
report.  Following the examination and a 
review of the service and postservice 
medical records, the examiner is requested 
to offer an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that the Veteran has 
a low back disability that was caused or 
aggravated by service.  The Veteran's 
assertions and statements as to the two 
inservice injuries must be accepted of 
competent evidence that these events 
occurred.  A complete rationale for all 
opinions offered must be provided.

4.	Notify the Veteran that it is his 
responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2009).  In the event that 
the Veteran does not report for the 
aforementioned examination, obtain 
documentation showing that notice 
scheduling the examination was sent to his 
last known address.  Indicate whether any 
notice that was sent was returned as 
undeliverable.

5.	After undertaking the development above, 
readjudicate the Veteran's claim for 
entitlement to service connection for a 
low back disorder.  If any benefit sought 
on appeal remains denied, provide a 
supplemental statement of the case to the 
Veteran and his representative, and an 
appropriate period of time in which to 
respond.  Thereafter, return the appeal to 
the Board for appellate review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



_________________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


